Citation Nr: 0838150	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-40 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for colon cancer.

2.	Entitlement to service connection for muscle spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from April 1971 to April 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.	Colon cancer did not manifest in service or within one 
year of separation and has not otherwise been shown to be 
related to any incident of service, including herbicide 
exposure.  

2.	The evidence does not show that the veteran has muscle 
spasms related to his service.


CONCLUSION OF LAW

1.  Colon cancer was not incurred in service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for muscle spasms 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records and afforded the 
veteran physical examinations.  The Board observes that no VA 
examination was conducted to obtain an opinion as to the 
etiology and severity of the veteran's disabilities.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

This standard is not met in the present case because there is 
no indication that the claimed disabilities began in service 
or are otherwise may be associated with service.  The 
veteran's service medical records do not show that he ever 
complained of or received treatment for colon cancer or 
muscle spasms.  No medical evidence has suggested a causal 
relationship between his current cancer and the veteran's 
time in service.  Furthermore, he has not reported continuous 
symptomatology since separation.  As discussed below, the 
earliest medical report in evidence showing colon cancer is 
dated in July 2005, more than 30 years after the veteran was 
discharged.  Therefore, VA was not required to conduct an 
examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a).

Colon Cancer

The veteran is seeking service connection for colon cancer.  
The veteran's service medical records do not show that cancer 
began in service, and he does not contend that his cancer 
began in service or within one year of separation.  In his 
claim for compensation, the veteran asserts that he was first 
diagnosed with colon cancer in July 2005.  The claim file 
contains VA medical records dated between July 2005 and March 
2006, which show that the veteran was diagnosed with 
moderately-differentiated colonic adenocarcinoma in July 
2005, following a colonoscopy and tissue biopsy earlier that 
month.  Because his colon cancer began many years after 
service, the veteran is not entitled to a presumption of 
service connection under 38 C.F.R. § 3.307(a)(3).  

The basis of the veteran's claim is that he was exposed to 
herbicides in service and that his colon cancer is a result 
of that exposure.  A veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange).  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such 
a veteran contracts a disease associated with exposure to 
herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes 
manifest to a compensable degree within the time period 
specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be 
considered to have been incurred in service, even though 
there is no evidence of such a disease during the period of 
service.  

The RO has confirmed that the veteran had service in the 
Republic of Vietnam from May 1972 to May 1973.  He is 
therefore presumed to have been exposed to herbicides in 
service.  

Presumptive service connection based on herbicide exposure is 
warranted for the following conditions: chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §3.309(e) (2007).

Although the veteran is presumed to have been exposed to 
herbicides during service, the Board observes that colon 
cancer is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under 
§ 3.309(e).  A presumption of service connection based on 
exposure to herbicides is not warranted for any condition 
unless it has been specifically designated by the Secretary 
of VA.  See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27630-01 (May 20, 2003).  
Because colon cancer is not included in § 3.309(e), the 
veteran's condition may not be presumed to have been caused 
by herbicide exposure.

A veteran who contracts a disease not presumed under the 
regulation to be caused by herbicide exposure may still seek 
to establish service connection by offering medical evidence 
that his disease was actually caused by military service, 
including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 
1042 (1994).  In this case, however, there in no medical 
evidence which suggests or demonstrates that the veteran's 
colon cancer is in any way related to service.  

In summary, the veteran's colon cancer cannot be presumed to 
have been caused by exposure to herbicides in service.  In 
addition, since the disease was not manifested during service 
or for more than 30 years thereafter, and there is no medical 
evidence relating the disease to service, service connection 
is not warranted.  

Muscle Spasms

The veteran contends that he suffers from muscle spasms which 
began in service in 1974.  Service medical records do not 
note any instance of muscle spasms.  No abnormalities of any 
kind are noted in the report of his separation physical 
examination.  The medical evidence includes VA treatment 
records dated between July 2005 and March 2006, which show 
that the veteran complained of "muscle cramps" on a single 
day in November 2005, when he received oxaliplatin as part of 
his chemotherapy.  The evidence does not show any complaint 
of or treatment for muscle spasms.  Without competent medical 
evidence of a current disability, there is no basis for 
compensation.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, the veteran's claim must be denied.


ORDER

Service connection for colon cancer is denied.

Service connection for muscle spasms is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


